Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 1 of 61




                EXHIBIT A
         Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 2 of 61
                                     Department of Energy
                           National Nuclear Security Administration
                               MOX Project Management Office
                                     Savannah River Site
                                               P.O. Box A
                                       Aiken, South Carolina 29802

                                             October 25, 2018

Mr. Rex Norton
Vice President, Contracts and Supply Chain Management
CB&I AREVA MOX Services, LLC
Savannah River Site
P.O. Box 7097
Aiken, SC 29804-7097

SUBJECT:         Contract DE-AC02-99CH10888, Contracting                     Officer’s    Final       Decision   –
                 Disallowance of Costs for Electrical Rework

Reference:       (1) MOX Services letter DCS-DOE-004858, dated March 27, 2015
                 (2) OIG File No. 15-0061-C, Allegation of Waste of Department Funds at Mixed
                 Oxide Fuel Fabrication Facility (MFFF) dated December 3, 2014
                 (3) NNSA Letter NA-APM-17-0159, dated March 29, 2017
                 (4) MOX Services letter DCS-DOE-005641, dated April 26, 2017
                 (5) NNSA Assessment Report, “IG Allegation Regarding Potentially Non-compliant
                 Electrical Installation”, dated January 27, 2015



Dear Mr. Norton:

The National Nuclear Security Administration (“NNSA”) has carefully reviewed and considered
CB&I AREVA MOX Services, LLC (“MOX Services”) response (Reference 1) to the allegations
contained in the Office of Inspector General (OIG) Management Referral (Reference 2) which
preceded NNSA’s Notice of Intent to Disallow Costs of Certain Electrical Commodities
(Reference 3) and MOX Services’ response (Reference 4).

In order to fully consider the issues identified in its initial assessment (Reference 5) and in light
of MOX Services’ response thereto, NNSA conducted a follow up assessment 1 focusing on rooms
D104 and D106, which represented the location of the bulk of alleged electrical noncompliance.
The findings contained within the follow-up assessment confirmed those identified in the initial
assessment.

Background:

NNSA’s was notified of the Contractor’s actions by a management referral received from the Office
of Inspector General (OIG) on December 3, 2014. The referral identified the following details:

1
 Internal Follow-up Assessment Report, “IG Allegation Regarding Potentially Noncompliant Electrical
Installation”, MOX-AR-18-0109, dated June 29, 2018

                                                  Page 1 of 11
                                                NA-APM-18-0217
        Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 3 of 61
R. Norton                                                 October 25, 2018


          “Electrical work occurring as part of the construction of the Mixed Oxide Fuel
          (MOX) Facility is not being completed to policy specifications. This is causing the
          work to be repeatedly removed and installed again, resulting in waste of
          Department of funds. Specifically, cable trays and conduit are not being correctly
          installed.”

NNSA conducted an assessment following the management referral (Reference 5). The assessor was
an NNSA employee and subject matter expert in electrical engineering and installation. The
assessment ultimately concluded that “…the allegations are substantiated. Specifically, that electrical
materials must be ‘repeatedly removed and installed again, resulting in a waste of Department
funds.’”.

Based on this assessment and subsequent analysis, NNSA issued a Notice of Intent (NOI) to Disallow
Costs (Reference 3) in the amount of $526,895 2 pursuant to contract clause Federal Acquisition
Regulations (FAR) -- Notice of Intent to Disallow Costs (APR 1984). The NOI found that MOX
Services “…(i) failed to follow its requisite procedures that would have ensured the work in question
met contractual quality requirements, (ii) knew or should have known of this failure, and (iii) knew
or should have known that this failure would require it to repair, remove, replace, and take other
associated corrective actions related to the work in question.”

MOX Services responded to the NOI via Reference (4), and objected to the NOI for several reasons,
which are described below.

First, MOX Services opined that “The determination of allowability must be based on FAR 31.205-
26”, rather than FAR 31.201-3. However, the cost principle referenced has no applicability to
NNSA’s NOI. FAR 31.205-26 – Material Costs – relates to “…costs of such items as raw materials,
parts, sub-assemblies, components, and manufacturing supplies, whether purchased or manufactured
by the contractor, and may include such collateral items as inbound transportation and intransit
insurance.” The costs in question in NNSA’s NOI are for construction costs, not material costs.
Thus, MOX Services’ objection is without merit.

Second, MOX Services opined that “To disallow costs incurred for rework, NNSA must show that
MOX Services intentionally disregarded project requirements.” This is simply not true. There is
nothing in the Contract that conditions NNSA’s recovery of unallowable costs on MOX Services’
intentionally disregarding project requirements. The applicable parts of the Contract are discussed
in NNSA’s NOI, and in the Determination section herein.

Finally, MOX Services opined that the NOI allegedly inadequately describes how the $526,895 was
calculated. This objection is baseless for two primary reasons:
    • First, in letter NA-APM-17-0203, dated May 31, 2017, NNSA reminded MOX Services that
        the relevant section of the FAR requires a notice of intent to disallow to “Describe the costs
        to be disallowed, including estimated dollar value by item and applicable time periods, and


2
    NNSA letter NA-APM-17-0203 dated May 31, 2017 provided a detailed breakdown of costs to be disallowed.


                                                  Page 2 of 11

                                                 NA-APM-18-0217
        Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 4 of 61
R. Norton                                                 October 25, 2018

        state the reasons for the intended disallowance” 3. This letter pointed out that NNSA met and
        exceeded the FAR requirements by providing not only the unallowable cost by item 4, but also
        MOX Services’ own Nonconformance Report (NCR) and Condition Report (CR) numbers
        related to the costs in question. Nonetheless, despite having already exceeded the applicable
        notification requirements, NNSA, in a show of good faith, provided additional details
        regarding the calculation of the $526,895. This included the exact number of labor hours
        (4,567), craft labor costs ($205,515), material costs ($183,685), and level of effort labor costs
        ($137,695).
    •   Second, MOX Services has repeatedly acknowledged that it is unable to track its costs at the
        same level it now demands NNSA to articulate. For instance, in letter DCS-DOE-006135,
        dated September 12, 2018, MOX Services states that “MOX Services acknowledges that the
        program, processes and procedures that were in place at the time of the assessment provide
        inconsistent guidance for what should be considered ‘rework’”. In the same letter, MOX
        Services commits to taking 7 specific corrective actions and revising 2 of its internal process
        documents to address its failures to track and report full cost and schedule impacts of rework.
        The number of individuals in MOX Services’ project controls department is multiple times
        larger than the entire NNSA Project Management Office assigned to oversee the MOX Project
        and, detailed collection and reporting of Contract costs is MOX Services’ responsibility, not
        NNSA’s. Thus, MOX Services’ attempt to invalidate the Notice of Intent by imposing upon
        NNSA a contractual obligation it does not bear, and which MOX Services itself bears but is
        unable to perform, is without merit.

Determination:

After receiving MOX Services’ response to the NOI, NNSA undertook a supplementary assessment
of the rework issue. This assessment confirmed NNSA’s previous assessment and NOI, and provided
more insight into the unreasonable nature of the costs in question. These matters are summarized
below, along with the Contracting Officer’s Final Decision (COFD).

The information in the table below is derived from select MOX Services’ Condition Reports (CR)
and Non-Conformance Report (NCR). These reports demonstrate that MOX Services determined
self-imposed schedule pressure to be the root cause of the nonconforming electrical work in question.
The quotes shown from each document are from the “cause” descriptions of their respective
documents which are prepared by MOX Services’ construction or quality personnel, and approved
by MOX Services’ management. The “Phase 1 Initiative” 5 and deadlines mentioned are not required
by, or specifically tied to, the Contract. Rather, they were arbitrarily imposed by MOX Services’
management on its craft workers, with no benefit, and at great cost, to NNSA.




3
  FAR 42.801(c)(3)
4
  All costs were applicable for construction of the MOX Fuel Fabrication Facility, and thus applicable only to
Contract Line Item 0002.
5
  The purpose of the Phase 1 Initiative was to provide permanent power to the MFFF, which would preclude the use
(and cost) of temporary power. This was scheduled to be completed in December 2013. Due to a confluence of
performance failures, and despite having received an additional $1.7B in funding under the Contract in the
meantime, permanent power is still not in place 5 years after scheduled completion.

                                                  Page 3 of 11

                                                NA-APM-18-0217
        Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 5 of 61
R. Norton                                                 October 25, 2018

     Reference           Occurrence                    Quote 6
     Document
     CR-14-006           Wrong cable type used in “The work was being performed with a
                         pull                     deadline of 31 Aug 13….[craft personnel]
                                                  could not find the correct type of
                                                  cable…decision was made to install an
                                                  electrical equivalent..were told that an
                                                  NCR needed to be written..did not follow
                                                  up and initiate the NCRs.”

     CR-14-390           Cable tray modified “However, this was done during the Phase
                         (damaged) so it would fit. 1 Electrical work and it is believed that the
                         Procedure violation.       grinding was performed to expedite
                                                    installation”

     NCR-14-5877         Cable tray modified “Rather than to remove the left side clips
                         (damaged) so it would fit. on these supports and shift them to
                         Procedure violation.       facilitate proper installation per design
                                                    drawings,      Site     Procedure     and
                                                    Specification, a short cut was taken”


After MOX Services failed to execute, and ultimately abandoned, the Phase 1 Initiative, it changed
the design for rooms 104 and 106. This change was was not related to any contractual direction from
NNSA nor any change to Contract requirements. Moreover, this late-in-the-game design change
required numerous previously-installed cable trays and associated supports to be (i) removed due to
the trays and supports being deleted from the design 7; (ii) removed and reinstalled due to the design
change regarding the required cable tray size 8; and/or (iii) removed due to interference with other
commodities 9.

This effort demonstrated two problems. First, cable trays should not have been scheduled for
installation without MOX Services ensuring supports were both installed and designed, neither of
which it did. Second, the cable trays were ultimately removed, and the field-installed supports were
later taken down. However, had MOX Services’ design been adequate at the time of the Phase 1
Electrical Initiative, MOX Services would not have wasted the man-hours, materials, and other
resources used to install and later remove the cable trays and associated supports. This removal
activity is a failure of management for two reasons: (i) management is responsible for properly
identifying and scheduling all required installation activities, which it failed to do, and (ii) it is
management’s responsibility to be aware of obvious and fundamental deficiencies and to correct
accordingly – not continue to install knowing that the installation would need to be removed.



6
  Emphasis added.
7
  E.g., Cable Tray TKN106D15 and TLN106D13 in Room D-106
8
  E.g., Cable Tray TKN106D01, TKN106D02, TKN106D03 and TKN106D03 in Room D-106
9
  E.g., Cable Tray TKN106D08 in Room D-106

                                            Page 4 of 11

                                          NA-APM-18-0217
        Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 6 of 61
R. Norton                                                 October 25, 2018

Similar failures occurred with the installation of Air Conditioning (AC) Units HVV-ACU0160,
ACU0161, ACU0162, and ACU0163 in Rooms D104 and D106. A responsible Contractor would
have ensured these units and associated supports were installed before the installation of the cable
trays in each room. Instead, MOX Services installed the AC units and supports after the cable trays.
As a result, the following additional and wasteful activities were required to work around MOX
Services’ improperly sequenced AC Unit installation:
    • Specialized AC Unit mock-ups had to be fabricated to determine if installation was physically
        possible without removing commodities
    • Special platforms were installed on top of the switchgears
    • Specialized rigging was required since the embed plates intended for use as attachment points
        were inaccessible due to “the number of installed commodities” 10. This required additional
        engineering calculations to be performed for the utilization of existing supports.

Had the AC units been installed in the correct sequence, these additional activities would not have
been required. MOX Services failed to identify and schedule all activities required for the AC units’
installation and failed to identify proper construction sequencing.

Similar failures occurred in MOX Services’ engineering and project management organizations
related to its “Design Freeze” list, issued on 13 March 2013 (3 months prior to the Phase 1 Electrical
Initiative). In this list, room D104 was classified as green, which means “room coordination complete
and any significant action items have been resolved.” D106 was classified as blue, which means
“room coordination review is complete but action items are in the process of being resolved.” Also,
the column for “Electrical Cable Routing Design Complete, Cable Diagrams issued IFC” indicated
“Yes” for D104 but “No” for D106. This demonstrates that D106 was not “frozen” and therefore
MOX Services’ own internal document showed no Cable should be installed during the Phase 1
Electrical Initiative in that room.

MOX Services did not follow its own work procedures; instead, it scheduled electrical commodity
installation in room D106 when its own documents showed the design for that room was still in flux.
This demonstrates poor performance and lack of best efforts because MOX Services had tools in
place showing the room was not ready for efficient construction; but, MOX Services’ management
nevertheless chose to ignore these tools and waste taxpayer funds by heedlessly proceeding with this
effort.

Similar failures occurred in MOX Services’ management of construction planning and scheduling.
Specifically, most of the construction activity for Phase 1 Energization was located in rooms D104
and D106. MOX Services’ Integrated Project Schedule (IPS) for these rooms in place at the time of
the Phase 1 Energization Initiative and a later version are summarized below.




10
     MOX Services Field Condition Report (FCR) 006509

                                                 Page 5 of 11

                                                NA-APM-18-0217
           Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 7 of 61
   R. Norton                                                 October 25, 2018

IPS Version       D104/D106 Total          Activities with              Activities with Neither        D104/D106 Total
                  Number of                Predecessor(s) AND          Predecessor(s) NOR              Duration
                  Activities               Successor(s)                     Sucessor(s)
May 2012          74                       3 (4.1%)                     58 (78.4%)                     Sept 2010-June 2014
                                                                                                       (~3 years 10 months)

December 2017 870                          870 (100%)                   0                              Jan 2010-April 2024
                                                                                                       (~14 years 4 months)

   At the time of Phase 1 Energization, only 4.1% of the D104/D106 activities had both a successor and
   a predecessor, compared to 100% currently 11. The total task durations, for the same ultimate
   functional requirements in the same rooms, increased from less than 4 years to over 14 years. The
   total number of activities included in the schedule has increased ten-fold. These facts clearly
   demonstrate that MOX Services did not understand its own scope of work for these two rooms at the
   time it performed work related to Phase 1 Energization. Performing any work at all in these rooms
   when the schedule was so plainly inadequate demonstrates (i) a failure on the part of MOX Services’
   management; (ii) a lack of best efforts, and a (iii) lack of good faith, which are all contrary to the
   Contract.

   There are several reasons NNSA concludes in this COFD that the costs in question are unallowable
   under the Contract. Each of these reasons is sufficient on its own to reach the same conclusion, but
   are described separately below for comprehensiveness.

   First, MOX Services failed to use its best efforts to perform in an efficient and effective manner as
   required by the Contract. Section B.1(a) of the Contract requires:

            The Contractor shall, in accordance with the terms of this contract, provide the personnel,
            facilities, equipment, materials and services (except as may be furnished by the Government),
            and otherwise do all things necessary for, or incident to providing its best efforts so as to carry
            out in an efficient and effective manner the necessary and related work to accomplish the
            requirements of the Base Contract and Option 1…

   As described above, there are numerous instances that demonstrate MOX Services failed to use its
   best efforts as required by the Contract. These include:

        •   Imposing on its craft workers an arbitrary deadline not required by or specifically tied to the
            Contract, with no benefit, and at great cost, to NNSA.
        •   By its own admission, (i) installing the wrong type of cable due to the arbitrary deadline
            (reference CR-14-006); and (ii) damaging installed work products to “expedite installation”
            (CR-14-390) or take a “short cut” (NCR-14-5877).
        •   Failing to properly identify and schedule all required installation activities, and failure to be
            aware of this obvious and fundamental deficiency, and instead continuing to install when
            management knew or should have known that all of this installation would need to be
            removed.

   11
    The lack of predecessors and successors for the majority of the activities also violates the guidelines set forth in
   MOX Services’ document PMCSD-01

                                                        Page 6 of 11

                                                       NA-APM-18-0217
        Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 8 of 61
R. Norton                                                 October 25, 2018

   •   Lack of engineering and project management that caused numerous previously-installed cable
       trays and associated supports to be (i) removed due to being deleted from the design; (ii)
       removed and reinstalled due to design changes regarding the required cable tray size; and/or
       (iii) removed due to interference with other commodities.
   •   Installing the AC units and supports after the cable trays, which is the opposite of the correct
       installation sequence. This resulted in additional unnecessary and wasteful activities to work-
       around MOX Services’ improperly sequenced AC Unit installation
   •   Failing to follow its own work procedures by scheduling electrical commodity installation in
       room D106 when its documents showed the design for that room was still in flux and not
       ready for efficient construction. Instead of adhering to its own documents and processes,
       MOX Services’ management chose to ignore these tools and waste taxpayer funds in
       proceeding with this effort
   •   Failing to understand its own scope of work for the two rooms (D104 and D106) at the time
       of the Phase 1 Energization, and performing any work at all in these rooms when the schedule
       was plainly inadequate


Second, MOX Services performed the work in question with a lack of good faith. Contract clause
H.14 states in pertinent part:

       H.14 – Responsibility of the Contractor for Errors or Deficiencies.

       (a) The Contractor shall use its best efforts to ensure the professional quality, technical
       accuracy, and the coordination of all designs, drawings, specifications, and other services
       furnished under this contract.

       (b) The Contractor shall use its best efforts to ensure the correction or revision of any errors
       or deficiencies in the designs, drawings and other services furnished under this contract,
       and making any necessary replacements. Except as provided in paragraph (c) below, the
       allowability of the cost of any such correction, revision or replacement shall be determined
       as provided in the clause of this contract entitled “Allowable Costs and Payment , DEAR
       952.216-7 Alternate II, and FAR 52.216-7 ,” but no additional fee shall be payable with
       respect thereto…

       (c) Notwithstanding the provisions of paragraph (b) above, the Government may, at any
       time, require the Contractor to remedy by correction, revision or replacement, without cost
       to the Government, any errors or deficiencies in the designs, drawings and other services
       furnished under this contract if such errors or deficiencies are due to fraud, lack of good
       faith, or willful misconduct…




                                             Page 7 of 11

                                            NA-APM-18-0217
        Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 9 of 61
R. Norton                                                 October 25, 2018

As described above, there are numerous instances that demonstrate MOX Services performed the
work in question with a lack of good faith 12. These include:

     •   Imposing on its craft workers arbitrary deadlines not required by or specifically tied to the
         contract, with no benefit, and at great cost, to NNSA.
     •   By its own admission, (i) installing the wrong type of cable due to the arbitrary deadline
         (reference CR-14-006); and (ii) damaging installed work products to “expedite installation”
         (CR-14-390) or take a “short cut” (NCR-14-5877).
     •   Failing to properly identify and schedule all required installation activities, and failure to be
         aware of this obvious and fundamental deficiency, and instead continuing to install when
         management knew or should have known that all of this installation would need to be
         removed.
     •   Lack of engineering and project management that caused numerous previously-installed cable
         trays and associated supports to be (i) removed due to being deleted from the design; (ii)
         removed and reinstalled due to design changes regarding the required cable tray size; and/or
         (iii) removed due to interference with other commodities.
     •   Failing to follow its work procedures by scheduling electrical commodity installation in room
         D106 when its own documents showed the design for that room was still in flux and not ready
         for efficient construction. Instead of adhering to its own documents and processes, MOX
         Services’ management chose to ignore these tools and waste taxpayer funds in proceeding
         with this effort
     •   Failing to understand its own scope of work for the two rooms (D104 and D106) at the time
         of the Phase 1 Energization, and performing any work at all in these rooms when the schedule
         was plainly inadequate

Third, MOX Services failed to follow the terms of the Contract 13. In addition to the
aforementioned best efforts requirement, Section J.III.G.1.b of the contract requires:

         The Contractor shall be responsible for planning, managing, and controlling all construction
         activities…

Furthermore, Section J.II.A.8 requires:

         8. Constructability Review

         The Contractor shall ensure that construction considerations are incorporated into the
         design activities. The Contractor shall incorporate the following basic constructability
         concepts in the development of preliminary and final designs:

                  a. Designs and procurement schedules are construction-driven.
                  b. Designs are configured to enable efficient construction.
                  […]

12
   Additionally, NNSA cannot determine with certainty based on the limited information provided that MOX
Services did not engage in fraud or willful misconduct.
13
   FAR 31.201-2(a)(4) states: (a) The factors to be considered in determining whether a cost is allowable include the
following: … (4) Terms of the contract.

                                                    Page 8 of 11

                                                   NA-APM-18-0217
       Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 10 of 61
R. Norton                                                October 25, 2018

                d. Construction efficiency is considered in specification development.
                […]
                f. Designs promote construction accessibility of personnel, material, and equipment

As described above, there are numerous instances that demonstrate MOX Services failed to follow
these terms of the Contract. In addition to the failure to provide best efforts, these instances include:

     •   Imposing on its craft workers arbitrary deadline not required by or specifically tied to the
         contract, which demonstrates failure to (i) plan, manage, and control all construction activities
         in a reasonable manner and (ii) ensure constructability is incorporated into designs.
     •   Installing the wrong type of cable due to the arbitrary deadline (reference CR-14-006); and
         damaging installed work products to “expedite installation” (CR-14-390) or take a “short cut”
         (NCR-14-5877), which demonstrates failure to plan, manage, and control all construction
         activities.
     •   Failing to properly identify and schedule all required installation activities, and failure to be
         aware of this obvious and fundamental deficiency, and instead continue to install when
         management knew or should have known that all of this installation would need to be
         removed, which demonstrates failure to plan, manage, and control all construction activities.
     •   Lack of engineering and project management that caused numerous previously-installed cable
         trays and associated supports to be (i) removed due to being deleted from the design; (ii)
         removed and reinstalled due to design changes of the required cable tray size; and/or (iii)
         removed due to interference with other commodities demonstrates. This demonstrates failure
         to (i) plan, manage, and control all construction activities in a reasonable manner and (ii)
         ensure constructability is incorporated into designs.
     •   Installing the AC units and supports after the cable trays, which is the opposite of the correct
         installation sequence, and resulted in additional unnecessary and wasteful activities were
         required to work-around MOX Services’ improperly sequenced AC Unit installation. This
         demonstrates failure to plan, manage, and control all construction activities.
     •   Failing to follow its work procedures by scheduling electrical commodity installation in room
         D106 when its documents showed the design for that room was still in flux and not ready for
         efficient construction, which demonstrates failure to (i) plan, manage, and control all
         construction activities and (ii) ensure constructability is incorporated into designs.
     •   Failing to understand its own scope of work for the two rooms (D104 and D106) at the time
         of the Phase 1 Energization, and performing any work at all in these rooms when the schedule
         was plainly inadequate, which demonstrates failure to (i) plan, manage, and control all
         construction activities and (ii) ensure constructability is incorporated into designs.

Finally, the costs are not reasonable as defined by the Contract. The FAR requires costs to be
reasonable as a necessary condition for reimbursement 14. A cost is reasonable if, “in its nature and
amount, it does not exceed that which would be incurred by a prudent person in the conduct of
competitive business” 15 and that what is reasonable “depends upon a variety of considerations and
circumstances, including -- (1) Whether it is the type of cost generally recognized as ordinary and
necessary for the conduct of the contractor's business or the contract performance.” 16

14
   FAR 31.201-2(a)(1)
15
   FAR 31.201-3(a)
16
   FAR 31.201-3(b)

                                              Page 9 of 11

                                             NA-APM-18-0217
       Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 11 of 61
R. Norton                                                October 25, 2018


The Contractor performed work under the Contract related to certain electrical commodities
without following its own procedures designed to ensure the work would meet Contract
requirements. It knew or should have known that this failure would necessarily result in
unsatisfactory work and subsequently require repair, removal, replacement, and other associated
corrective actions. No “prudent person in the conduct of competitive business” would (i) develop
detailed and stringent construction installation procedures for a nuclear facility, then fail to follow
such procedures, perform unsatisfactory work, and thereafter remove and replace that work; (ii)
develop work controls such as the design freeze process, then ignore those controls; and/or (iii)
fail to perform basic planning and scheduling required to perform a contract and expect such
rework costs to be at the expense of the Government. Moreover, the costs of repairs, removal,
replacement, and other associated work attributable to these types of failure as described herein
are not the types of cost “generally recognized as ordinary and necessary” to perform the contract,
or to conduct to the Contractor’s business.

For all the reasons, discussed herein, the Government has determined that the previously incurred,
invoiced, and reimbursed costs related to the rework described totals $526,895. This amount was
calculated using the Contractor’s rework logs as submitted to NNSA for discrete work, along with
estimated material and level-of-effort/overhead costs based on reasonable assumptions from the
Contractor’s basis of estimate (BOE) and actual cost experience. The Contractor was provided an
opportunity to supplement this estimate with actual cost data from its accounting system but
declined to do so.

In accordance with FAR Subpart 33.2 -- Disputes and Appeals, this matter is considered an issue
in dispute. This letter constitutes the Contracting Officer’s Final Decision 17 that the amount of
$526,895 18 is determined unallowable and is considered a debt due to the Government.

This is the final decision of the Contracting Officer. You may appeal this decision to the agency
board of contract appeals. If you decide to appeal, you must, within 90 days from the date you
receive this decision, mail or otherwise furnish written notice to the agency board of contract
appeals and provide a copy to the Contracting Officer from whose decision this appeal is taken.
The notice shall indicate that an appeal is intended, reference this decision, and identify the
contract by number.




17
   This Contracting Officer’s Final Decision (COFD) is issued later than the 60-days period noted in subparagraph
(a)(2) of the Notice of Intent to Disallow costs due to the continued gathering and validation of information
contained in the initial assessment and MOX Services’ response via a follow up assessment. However, in
accordance with the clause, “Failure to issue a notice under this Notice of Intent to Disallow Costs clause shall not
affect the Government's rights to take exception to incurred costs.” In other words, strict compliance with the clause
does not obviate NNSA’s right to disallow costs under the contract, as here.
18
   NNSA letter NA-APM-17-0203 dated May 31, 2017 provides detailed breakdown of costs to be disallowed.

                                                    Page 10 of 11

                                                   NA-APM-18-0217
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 12 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 13 of 61




                 EXHIBIT B
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 14 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 15 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 16 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 17 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 18 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 19 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 20 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 21 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 22 of 61




                 EXHIBIT C
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 23 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 24 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 25 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 26 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 27 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 28 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 29 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 30 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 31 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 32 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 33 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 34 of 61




                 EXHIBIT D
                               Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 35 of 61


iln r^YFe4I                                                   Department of EnergY
l[YA'¡;Þ-l
,aüanl r&dtt þ4!dtí   Ad.tt   ttu   llott
                                                    National Nuclear Security Administration
                                                         MOX lntegrated Project Office
                                                              Savannah River Siúe
                                                                       P.O. Box A
                                                               Aiken, South Carolina 29802

                                                                     March 29,2016

             Mr. Rex Norton
             Vice President, Contracts and Supply Chain Management
             CB&I AREVA MOX Services, LLC
             Savannah River Site
             P.O. Box 7097
             Aiken, SC 29804-7097

              SUBJECT:                      Contract DE-4C02-99CH10888, Notice of Intent to Disallow Costs for Certain
                                            Electrical Commodities

              Reference: NNSA                      Assessment Report transmitted via email to Mr. Rex Norton on March 9th,
                                            2015 -- IG Allegation Regarding Potentially Non-Compliant Electrical Installations,
                                            dated 0l/2712015


              Dear Mr. Norton

              This letter serves as formal notifîcation in accordance with F AR 52.242'1, Notice of Intent to
              Disallow Costs (APR IgS4), of the Government's disallowance of $526,895 of incurred costs for
              certain electrical commodities which CB&I AREVA MOX Services, LLC ("Contractor" or'.MOX
              Services") improperly installed, then subsequently uninstalled and reinstalled', in the Mixed Oxide
              (MOX) f'uel Èabrication Facility (MFFF). The cause of the improper installation and subsequent
              rework was the Contractor's failure to follow its strict quality assurance requirements. Further, the
              Contractor knew or should have known that it was performing work that failed to meet these
              requirements, and knew or should have known that its failure to do so would necessitate removing
              anå reinstalling the improperly installed electrical commodities. The Contractor originally installed
              this electrical work in-caiendar year2013. The reworkbegan in October 2074 and concluded in
              November 20152.




              I
                Hereafter, NNSA uses the term "rework" to refer to the cumulative corrective actions (e.g., installation, procuring
              new materials, reinstallation, re-testing, etc.) required to address the improper installation activities.
              2l.trNSA issues this Notice without waiving any rights under law and equity to potential future recovery of any future
              amounts (i) caused by the improper installation of the electrical comrnodities at issue herein, (ii) caused by similar
              improper installationactivitiés in other MFFF areas or during different timeframes, or (iii) related to the rooms and
              timeframes in question but not addressed herein.


                                                                           Page   I of5

                                                                     Official Use Only (OUO)

                                                                       NA-APM-17-0159
       Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 36 of 61

R. Norton                                                                                March 29,2017



Background:

NNSA's awareness of the Contractor's actions was initiated by a management referral received
from the Office of Inspector General (OIG). The referral identified the following details of the
complaint:

        "Electrical work occurring as part of the construction of the Mixed Oxide Fuel
        (MOX) Facility is not being completed to policy specifrcations. This is causing
        the work to be repeatedly removed and installed again, resulting in waste of
        Depaftment of funds. Specifically, cable trays and conduit are not being correctly
        installed."

The MFFF is a facility designed to process nuclear materials and is regulated by the Nuclear
Regulatory Commission Q.{RC). As such, it is subject to strict controls to ensure the quality of
materials, structures, and documentation of the construction process. These controls are
irnplemented via detailed project plans and procedures3 concerning the conduct of work at the
H¡Êf'f'. The plans and procedures are integral to meeting contract requirements and to ensuring that
the MFFF is constructed to NRC standards and a sufficient quality level such that it will be
permitted to operate after construction is complete.

The primary plan applicable to the origìnal work in question, as well as the associated rework, is the
MOX Project Quality Assurance Plana. The Plan requires the Contractor to perform construction
"...in accordance with documented, approved QA procedures and other approved irnplernenting
documents" in orderto "...ensure consistent application of requirements." The Plan also describes
implernenting documents in more detail, by stating "(w)ork controlling procedures may use
approved chãcklists, travelers or other lneans to assure process requirements are met" and that
"(p)rocedures provide a consistent method for process performance." These excerpts illustrate the
highly controlled fftanner in which work is expected to be performed at the MFFF and makes clear
thát the Contractor has no discretion with respect to its employees or subcontractors in detennining
the procedures used to install commodities, including electrical cornrnodities.

NNSA's Assessment:

ln order to determine whether the allegation identified in the management referral from the OIG had
any merit, NNSA conducted a detailed assessment. NNSA's rnethodology and findings are
discussed in detail in the referenced assessment, which was provided previously to the Contractor
(see below for the Contractor's response to the NNSA detailed assessment). NNSA developed
search criteria to identify Non-confoimance Repoftss OCR) and Condition Reportsu (Cn) against


3
  Such project plans and procedures are created, maintained, and iu'rplernented by the Contractor based on
contractual requiretnetrts.
a,See
      Revision 10, change l, dated August 12,2011.
' NCRs  are prepared by the Contlactor to report a deficiency in characteristic, documentation, or procedure that
re¡ders the quality of an itern or activity unacceptable or indeterminate. [Reference ASME NQA-l - Quality
Assurance Requilements for Nuclear Facility Applications).



                                                     Page 2 of   5


                                                OfficialUse Only (OUO)

                                                   NA-APM-17-0159
        Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 37 of 61

R. Norton                                                                                      March 29,2017

which to test the extent of the Contractor's alleged faulty installation of electrical work. Using
these search criteria, NNSA identified 4 NCRs and 2 CRs. These NCRs and CRs related to
electrical work in 8 specific MFFF rooms: D-104, D-l06, D-l08, D-109, D-210, D-001, B-210,
and B-21l.

NNSA, relying   on its corporate knowledge gained fron"r daily oversight activities, selected seven
           -SeÑices
(7) Wise              and MOX Services employees who were knowledgeable about work
performed in the 8 rooms identified in the referral. NNSA was unable to select alargv sample
size because most of the employees who were familiar with the work during the tirne in question
were no longer associated with the project at the time NNSA conducted its assessment.
Nevertheless, NNSA engaged as many knowledgeable employees as was feasible given the
circumstances and believes the sample size was adequate. NNSA conducted the assessment with
the Contractor's knowledge and support.

Through the conduct of its assessment, NNSA substantiated the allegation' Narnely, the
Contractor perforrned critical nuclear construction work without following its own procedures.
The Contractor had a stringent set of requirements for construction work to be performed, in
accordance with the contract, but did not follow those requirentents, resulting in harm to the
Government.

MOX Services' Response:

NNSA provided the Contractor with a copy of its assessment in order to allow the Contractor to
self-coriect the issues identified and provide appropriate and reasonable restitution for the harm
resulting to the Government by the Contractor's actions.

After receiving NNSA's assessment and engaging in related discussions with NNSA personnel, the
Contractor initiated its own review of the actions in question, which it summarized in letter DCS-
DOE-004858, dated March 27 , 2015. In this letter, the Contractor acknowledged that it performed
electrical installation that required rework because the original installation did not meet the strict
quality requirements. However, the Contractor stated that such rework was caused by "legitimate
factors" such as "design changes" and "inconsistent funding."T

Moreover, the Contractor stated that it did not seek reirnbursement from the Government for its
review and declined to provide the Government with a copy of the report or other documentation
associated with the review, excepting the aforementioned letter.

ln shoft, the bulk of the Contractor's review consisted of interviewing numerous MOX Services and
subcontractor employees involved in electrical installation work generally, but pointedly not those
who had actual knowledge or experience of the precise alleged improper installation activities.
Indeed, it is apparent that none of the individuals interviewed had actual knowledge of the activities


u
 CRs are prepared by the Contractor to document ploblems, including programs, plocesses, and equiprnent issues,
which are iecurring or require fu¡ther investigation; hurnan pet'formance issues; failures; rnalfunctions; deficiencies;
deviations; and/or.potentiãl iterns for improvement, MOX Selvices' Cort'ective Action Process procedul'e (PP3-6)
' pcs-loB-004858, pg.2 of       11




                                                         Page 3   of5

                                                   OfficialUse Only (OUO)

                                                       NA-APM-17-01s9
         Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 38 of 61

R. Norton                                                                  March 29,2017

in question. Accordingly, based on the Contractor's summary-level description and disclosure of
its ìeview, NNSA concluded the Contractor's review rnethodology was flawed and did not
demonstrably refute NNSA's assessment or otherwise discredit the allegations in the Management
Referral. Therefore, the conclusions from the NNSA assessment remain valid.

Summar)¡:

NNSA carefully reviewed the record, including the allegation, NNSA's assessment, the
Contractor's response thereto, and other relevant facts and documentation. As a result of this
review, NNSA has determined that the Contractor (i) failed to follow its requisite procedures that
would have ensured the work in question met contractual quality requirements, (ii) knew or should
have known of this failure, and (iii) knew or should have known that this failure would require it to
repair, remove, replace, and take other associated corrective actions related to the work in question'
Cônsequently, NNSA has determined that the costs associated with these rework activities are
unreasonable, as described below.

The Federal Acquisition Regulation (FAR) stipulates that costs must be reasonable as a
necessary condition for reimbursement under a contract between the federal governÍìent and a
             organization,s such as MOX Services. A cost is reasonable if, "in its nature and
"o,n,o"róiul
amount, it does not exceed that which would be incurred by a prudent person in the conduct of
cornpetitive business"e and that what is reasonable "depends upon a variety of considerations
and circumstances, including -- (1) Whether it is the type of cost generally recognized as
ordinary and necessary for the conduct of the contractor's business or the contract
perfonnance."lo

The Contractor performed work under the contract related to certain electrical commodities
without following its own procedures designed to ensure the work would meet contract
requirements. It knew or should have known that this failure would necessarily result in
uniatisfactory work and subsequently require repair, retnoval, replacement, and other associated
actions to correct the improperly installed electrical work. No "prudent person in the conduct of
competitive business" would develop detailed and stringent construction installation procedures
for à nuclear facility, then fail to follow such procedures, perform unsatisfactory work, and
thereafter remove and replace that work and expect such rework costs to be atthe expense of the
Government. Moreover, the costs of repairs, removal, replacement, and other associated work
attributable to the failure to follow such procedures are not the types of cost "generally
recognized as ordinary and necessary" to perform the contract, or to conduct to the Contractor's
business.




'RAR:t.201-2(a)(1)
n
    FAR 3t.2ol-3(a)
'n   FAR 31.201-3(b)



                                             Page 4   of5

                                        Official Use Only (OUO)

                                           NA-APM-17-0159
       Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 39 of 61

R. Norton                                                                 March 29,2017

For all the reasons cliscussecl herein, the Government has determined that the previously
incurred, invoiced, ancl reimbursed costs related to the rework describecl totals $526,895. This
amount was calculated using the Contractor's rework logs as submitted to NNSA fbr discrete
work, along with estimated material and overhead costs based on reasonable assumptions from
the Contractor's bases of estimate (BOE) and actual cost experience.

If MOX   Services disagrees with this Notice, it may submit a written response to the Contracting
Officer, with justification for allowance of the costs. Any such response must be submitted no
tater than sixty (60) calendar days from the date of this letter. It is anticipated that this cost
disallowance will have an insignificant impact on tïtture or past billing rates or forward pricing
rate agreements.

If you have any questions or comments   please contact the undersigned at 803-952'2020.


                                                 Sincerely,




                                                        Nyman
NA-APM-17-0159                                   Leacl Administrative Contracting Ofhcer




cc:

S. Cannon, NA-APM-1.4
M.E. Noone, NNSA Counsel
G. Pyles, NNSA
D. Del Vecchio, MOX Services
G. Rousseau, MOX Services
P. Whittingham, MOX Services
K. Saunders, MOX Services
R. Ridgeway, MOX Services
MOXPMODCA@srs.gov




                                            Page 5   of5

                                        Otïìcial Use Only (OUO)

                                          NA-APM-r7-0159
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 40 of 61




                 EXHIBIT E
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 41 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 42 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 43 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 44 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 45 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 46 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 47 of 61




                 EXHIBIT F
          Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 48 of 61
                                        Department of Energy
                              National Nuclear Security Administration
                                      MOX Project Management Office
                                           Savannah River Site
                                                   P.O. Box A
                                           Aiken, South Carolina 29802

                                                  May 31, 2017


Mr. Rex Norton
Vice President, Contracts and Supply Chain Management
CB&I AREVA MOX Services, LLC
Savannah River Site
P.O. Box 7097
Aiken, South Carolina 29804-7097


SUBJECT:            Contract DE-AC02-99CH10888, MOX Fuel Fabrication Facility Project, Notice
                    of Intent to Disallow Costs for Certain Electrical Commodities; Response to
                    DCS-DOE-005641

REFERENCE:          (1) MOX Services letter DCS-DOE-005641, dated April 26, 2017
                    (2) NNSA Letter NA-APM-17-0159, dated March 29, 2017


Dear Mr. Norton:
In the letter at Reference (1), MOX Services asserts that NNSA’s notice of intent to disallow (at
Reference (2)) (the “Notice”) “is procedurally defective under FAR 42.801 because NNSA has not
provided sufficient information regarding the costs it intends to disallow.” Upon a further review of
the facts and record herein, NNSA disagrees with MOX Services’ assertion. Specifically, Federal
Acquisition Regulation (FAR) 42.801(c)(3) requires a notice of intent to disallow to “Describe the
costs to be disallowed, including estimated dollar value by item and applicable time periods, and
state the reasons for the intended disallowance”. NNSA identified in Reference (2) that the Notice
was directed at the improper installation of “certain electrical commodities” during construction of
the MFFF. MOX Services is aware that construction of the MFFF is applicable only to Contract
Line Item 0002. 1 Thus, by identifying the nature of the work, NNSA also identified the estimated
dollar value by item (i.e., Contract Line Item 0002).




1
  Moreover, the nature of the work in question is not within the scope of Contract Line Item 0001, which is the only
other Contract Line Item that has been exercised. This is further supported by the fact that during the time period
specified in the notice of intent to disallow (i.e., October 2014 through November 2015), MOX Services did not include
substantive billings to Contract Line Items other than Contract Line Item 0002.



                                                  NA-APM-17-0203
         Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 49 of 61

R. Norton                                       2                                       May 31 , 2017


Accordingly, NNSA's Notice included the detail required by FAR 42.801(c)(3). Furthermore,
NNSA exceeded the minimum requirements at 42.801(c)(3) by including the specific Non-
conformance Report (NCR) and Condition Report (CR) numbers related to the costs in question.
This means that MOX Services should be able to calculate the costs in question with a high degree
of certainty.

Nonetheless, in the interest of good faith, NNSA provides additional substantive data at Enclosure
(1) for MOX Services ' consideration. Due to the lack of detail provided by MOX Services related
to the cited CRs and NCRs, NNSA was compelled to make certain assumptions to arrive at a
reasonable estimate. MOX Services is therefore directed to provide additional cost data related to
this matter, if any, should it disagree with the NNSA estimate. Such additional data should be
submitted to the Contracting Officer no later than 12 June 2017.

If you have any questions, please contact the undersigned at 803-952-2020.

                                                Sincerely,



                                                ~~~
                                                Robert S. Hamlett
                                                Administrative Contracting Officer


                                                with express permission, signing for:
                                                Lance Nyman
NA-APM-17-0203                                  Lead Administrative Contracting Officer




Enclosure:   (1) Allegation Cost Estimate, dated December 22, 2016




cc:
S. Cannon, NNSA                                              K. Saunders, MOX Services
L. Nyman NNSA                                                R. Ridgeway, MOX Services
S. Hamlett, NNSA                                             L. Wylie, MOX Services
A. Rischbieter, NNSA                                         W. Wood, MOX Services
M. Noone, NNSA                                               D. Ivey, MOX Services
D. Del Vecchio, MOX Services                                 R. Keeler, MOX Services
G. Rousseau, MOX Services                                    MOXPMODCA@srs .gov
P. Whittingham, MOX Services




                                           NA-APM-1 7-0203
        Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 50 of 61

1212212016



Allegation Cost Estimate ($526,895)

Approach:

Identify Labor Hours: <4561 hours)

MOX Services maintains several Rework Logs. These logs are required to be maintained per a desktop procedure
for major commodities. This log documents the hours spent performing rework. The infonnation used in the
rework logs comes from 'labor reports' that are completed by electrician supervisors. This infonnation is required
to be reviewed by the Area Project Manager to take required corrective action.

NNSA reviewed the rework log for electrical (ref. 1) and made a determination of what rework activities was a
result of the allegation. The criteria that were required to be met were one of the following:

I. The rework resulted from work to install permanent main power equipment. This work was performed to meet a
milestone to provide temporary power for the MOX facility.
2. This rework was identified as 'BSRl rework.' All of this work was performed to support the same milestone in 1,
above.

The total hours identified was 4567 hours.

Sensitivity- Likely conservation because no rework records were kept before October, 20 I 4. Also, MOX Services
did not consider an activity to be rework unless it was rejected during a QC acceptance inspection. It is likely that
some rework occurred before this stage of installation.

Identify Labor Cost: ($205.515)

MOX Services vouchers show that the hourly cost to the Government for an Electrician Journeyman is $45/hour.
Therefore, the cost associated with the allegation for direct labor is: 4567 hours • $45/labor hour = $205,S 1S.

Sensitivity- Conservative because on journeyman labor rate is used Foreman rates are not averaged into the
labor rate even though they charge their time to the correction ofrework.

Identify Material Cost: ($183.685)

The rework logs do not provide sufficient detail to estimate the cost of materials that are involved with rework. It is
the experience of the author that reworked materials are typically discarded.

The Basis of Estimate (BOE) for Management Area 17 (ref. 3), Electrical, provides the estimated amount of labor
hours and Other Direct Costs (ODCs) needed to complete the entire electrical work at the MOX facility. ODCs
reflect the cost of materials that must be installed.

From the BOE, a ratio can be developed between the total cost of materials and the total number of labor hours.

$97,175,630 (ODC)/2,415,903 (labor hours)= 40.22 $/LH

Therefore, the ODC corresponding to the allegation-related labor hours would be: 4567*40.22 = $183,685.

Sensitivity: unknown.

Level of Effort: ($137,695)

The level of effort to support construction labor costs was estimated from monthly summary data from the 'MOX
Fuel Fabrication Facility Monthly StatuS Report,' November 2014. This data reflects the time period that the
allegation was submitted. The discreet cost for the project to date was $2,S 12,660 and the LOE for this same time
        Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 51 of 61

12122/2016


period was $1,700,800. Therefore, the ratio of LOE to discrete construction work provides an estimate of the
amount of overhead to support construction activities.

From this ratio, the cost impact from the allegation is estimated to be: $205,515*0.67 = $137,695.

Sensitivity: unknown.

Total Cost Impact:

$205,515 + $183,685_+ $137,695 = $526,895.




References (attached):
1. Electrical Rework Log, October 12, 2014 -Augusta 10, 2016.
2. Basis of Estimate, MA 17 Various FAs/CAs, Electrical, approved September 28, 2012.
3. MFFF Monthly Status Report, pages 37&38, November2014
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 52 of 61




                 EXHIBIT G
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 53 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 54 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 55 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 56 of 61




                 EXHIBIT H
           Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 57 of 61
                                       Department of Energy
                             National Nuclear Security Administration
                                 MOX Project Management Office
                                       Savannah River Site
                                                P.O. Box A
                                        Aiken, South Carolina 29802

                                             December 20, 2018

Mr. Rex Norton
Vice President, Contracts and Supply Chain Management
CB&I AREVA MOX Services, LLC
Savannah River Site
P.O. Box 7097
Aiken, SC 29804-7097


SUBJECT:           Contract DE-AC02-99CH10888, Contracting Officer’s Final Decision (COFD) –
                   Disallowance of Costs for Electrical Rework (Addendum)

Reference:         (1) NNSA Letter NA-APM-18-0217, dated October 25, 2018


Dear Mr. Norton:

In the Contracting Officer’s Final Decision (COFD) for certain electrical rework costs (Reference
1), National Nuclear Security Administration (“NNSA”) inadvertently omitted standard verbiage
for debt collections. This letter is an amendment to the COFD and incorporates the following:

In accordance with FAR Subpart 33.2 -- Disputes and Appeals, this matter is considered an issue
in dispute. This letter constitutes the Contracting Officer’s Final Decision that the amount of
$526,895 1 is determined unallowable and is considered a debt due to the Government in
accordance with the Contract terms. Repayment of the balance is due in full to NNSA within 30
calendar days of the date of this COFD addendum (i.e., January 22, 2019). In accordance with
FAR 32.604, the Contractor is notified of the following:

      1. The Contractor may contact the undersigned if it believes the debt is invalid or the amount
         is incorrect.

      2. If the Contractor agrees the debt is valid, remit a check payable to the payment office
         annotated with the Contract number along with a copy of this letter to:

                   United States Department of Energy
                   Oak Ridge Office
                   Oak Ridge Financial Service Center
                   200 Administration Road
                   Oak Ridge, TN 37830


1
    NNSA letter NA-APM-17-0203 dated May 31, 2017 provides detailed breakdown of costs to be disallowed.

                                                 NA-APM-19-0031
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 58 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 59 of 61




                  EXHIBIT I
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 60 of 61
Case 1:19-cv-00245-TCW Document 1-1 Filed 02/12/19 Page 61 of 61
